UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2008 or ¨ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period of to Commission File Number 0—8016 OLD STONE CORPORATION (Exact name of registrant as specified in its charter) Rhode Island 05–0341273 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification Number) One Financial Center, 24th Floor Providence, Rhode Island 02903 (Address of Principal Executive Office) Zip Code (401) 351—6117 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: o No: x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S—T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files). Yes: o No: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non—accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b—2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non—accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b—2 of the Exchange Act): Yes: o No: x The number of shares outstanding of the registrant’s Common Stock, $1.00 par value, as of June30, 2008: 8,297,046. 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements OLD STONE CORPORATION BALANCE SHEETS ($ In Thousands) June 30, December 31, (unaudited) ASSETS Cash $ $ Cash—Escrow (restricted, $6,300 in 2008, $6,580 in 2007) Other Assets 5 40 Total $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Liabilities: Redemption of Preferred stock, Series B $ $ Line of Credit — — Other 45 17 Total Redeemable preferred stock: Preferred stock, Series B, $1 par value;64,481 shares authorized, issued and outstanding(liquidation value $1,290) Stockholders' equity / (deficit) Common stock, $1 par value, 25,000,000 sharesauthorized; 8,351,046 shares issued Additional paid—in capital Paid—in surplus Accumulated deficit ) ) Treasury stock, at cost, 54,000 shares ) ) Total Stockholders’ equity Total liabilities and stockholders’equity $ $ The accompanying notes are an integral part of the financial statements. 3 OLD STONE CORPORATION STATEMENTS OF OPERATIONS
